Citation Nr: 0205790	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  91-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh with a retained 
foreign body, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  He was wounded in action on Okinawa in April 1945.

This appeal arose from a December 1989 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Phoenix, Arizona (the RO) which denied service connection for 
a low back disability and an increased evaluation for 
service-connected right thigh shrapnel fragment wound 
residuals.  The case was remanded by the Board of Veterans 
Appeals (the Board) in September 1991 for additional 
development.  In March 1993, the Board denied entitlement to 
service connection for disc disease or arthritis of the spine 
and an increased evaluation for the right thigh shrapnel 
fragment wound residuals.  The veteran filed a timely appeal 
to the United States Court of Veterans Appeals (now known as 
the United States Court of Appeals for Veterans Claims and 
hereinafter "the Court").

In September 1994, the Court vacated that portion of the 
Board's March 1993 decision which denied service connection 
for disc disease or arthritis of the spine and an increased 
evaluation for the right thigh shrapnel fragment wound 
residuals and remanded the case to the Board for 
readjudication of these claims.  In essence, the Court found 
that the Board's decision was in violation of Austin v. 
Brown, 6 Vet. App. 547 (1994) in that it impermissibly relied 
on the opinion of a Board medical adviser.

In March 1995, the Board requested an opinion from an 
Independent Medical Expert (IME).  An IME opinion was 
provided in April 1995.  In August 1995, the Board issued a 
decision which continued the denial of the veteran's claims.  
The veteran again filed a timely appeal to the Court.  A 
motion to vacate the Board's decision was submitted by the VA 
General Counsel in December 1996.  In March 1997, the Court 
again vacated and remanded this case to the Board.  In 
essence, the Court had found that the Board had not 
considered pertinent VA medical records, specifically, the 
examinations conducted in September 1994 and March 1995 and 
outpatient records dated from January 1994.  See Suttman v. 
Brown, 5 Vet. App. 127 (1993); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

In February 1998, the Board remanded this case to the RO for 
additional evidentiary development.  After compliance with 
this remand, the RO issued a Supplemental Statement of the 
Case to the veteran and his representative in May 2001, which 
notified them of the continued denial of the requested 
benefits.  The case is now again before the Board for 
appellate review.

Representation

Correspondence received in September 2001 indicated that the 
Veterans of Foreign Wars of the United States was no longer 
representing the veteran because he had expressed his 
intention to hire a private attorney.  In October 2001, the 
veteran submitted correspondence in which he stated that he 
was representing himself.


FINDINGS OF FACT

1.  The veteran sustained a back injury in combat in April 
1945.

2.  The veteran complained of low back pain starting in 
approximately 1961.  A low back disability was initially 
identified in approximately 1970.   

3.  A preponderance of medical and other evidence of record 
is against the veteran's claim that he has a low back 
disorder which is related to his military service or any 
incident thereof, including a back injury in April 1945.

4.  A preponderance of the medical evidence and other 
evidence of record is against the veteran's claim that he has 
a low back disorder which is due to or aggravated by his 
service-connected right thigh disability.

5.  According to the medical evidence of record, the 
veteran's service-connected right thigh shrapnel fragment 
wound residuals were minimal and are manifested by complaints 
of pain in the thigh, with no apparent underlying muscle 
deficit.


CONCLUSIONS OF LAW

1.  A low back disorder, to include degenerative joint 
disease and degenerative disc disease, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2.  A low back disorder, to include degenerative disc disease 
and degenerative joint disease, is not proximately due to a 
service-connected disability.  38 C.F.R. § 3.310 (2001). 

3.  The criteria for an increased disability evaluation for 
the service-connected right thigh shrapnel fragment wound 
residuals is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5315 
(1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he should be service connected 
for a low back disorder.  He has stated that he injured his 
back at the same time that he suffered a shrapnel fragment 
wound to the right thigh, the residuals of which are service-
connected.  In the alternative, he has argued that the 
service-connected shrapnel fragment wound residuals caused 
the development of a low back disorder.  He also requested 
that he be assigned a greater disability evaluation for the 
service-connected right thigh shrapnel fragment wound 
residuals.  He has claimed that he suffers from thigh pain 
and decreased sensation as a result of this injury and that a 
higher evaluation is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The Board further notes that while the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure an accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's service medical records show that he suffered a 
shrapnel fragment wound to the right thigh on April 12, 1945.  
This was described as a puncture wound, accompanied by 
moderate bleeding.  The physical examination conducted at 
that time was negative, except for the presence of a 2 1/2 cm. 
laceration of the anteromedial aspect of the right thigh, 8 
cm. below the groin.  The shrapnel was not removed.  There 
was no reference to any complaints about the back.  His 
February 1946 separation examination was also negative for 
any complaints concerning the back or the right thigh.  The 
examination of the spine and the right lower extremity was 
within normal limits.

In February 1946, the veteran filed a claim for VA disability 
benefits.  He did not mention a back problem.  In a March 
1946 rating action, service connection was awarded for a 
shrapnel fragment wound of the right thigh, which was 
assigned a 20 percent disability evaluation.

Of record is a report of a February 1948 VA physical 
examination.  A history of a shrapnel wound to the right leg 
was reported.  On physical examination, a scar on the upper 
section of the veteran's right thigh was reported.  His 
musculoskeletal system was normal and his skin was negative.  
No back problems were reported by the veteran.  The only 
diagnosis was healed gunshot wound, right thigh, with 
retained foreign body.  Findings after a June 1950 VA 
physical examination of the veteran essentially duplicated 
those of the 1948 examination. 

The veteran underwent a United States Civil Service physical 
examination in March 1950.  He reported the thigh injury.  He 
did not report back problems, and none were identified by the 
examining physician. 

The veteran was treated in 1953 for a pilonidal cyst at the 
Soldier's Home in Chelsea, Massachusetts.  This was noted to 
be the veteran's first admission.  He reported repeated 
episodes of swelling and draining at the base of his spine 
for the previous seven years (i.e. dating to 1946).  He 
underwent surgery for that condition, which was described as 
recurrent.  No previous surgery was mentioned.

The veteran was employed by the United States Post Office in 
the early 1960's; at that time, he reported complaints of 
back pain.  In June 1961, he was noted to have full range of 
motion, with no spasms.  The examiner indicated that it was 
unclear whether or not he had genuine back trouble.  In 
December 1962, J. A. R., D. O., after examining the veteran 
and noting his in-service right thigh injury, commented that 
"[h]e complains of low back pain with numbness and I believe 
that his present problem might be related to this injury and 
should be reviewed with this in mind."  

A VA examination conducted in June 1963 noted the veteran's 
complaints of back pain, which he indicated had developed 
over the past years after he had stumbled over a curb stone, 
twisting the back.  However, the examination and an x-ray 
were negative.  His gait was noted to be normal.  The 
examiner found "...no apparent connection or relationship 
between the old wound in the right mid-thigh and the more 
recent back ache."  

In February 1970, the veteran indicated that he had strained 
his back some 12 years before.  An X-ray showed some 
narrowing.

The veteran was seen by VA on an outpatient basis between 
August and December 1984.  He complained of "numbness" in 
the right lower extremity.  An examination performed on 
August 29 noted a normal gait and posture, with no evidence 
of neurological deficits.  His strength was good.  It was 
possible that there was some diffuse motion restriction in 
the lumbosacral area, but there was no localized discomfort.  
In December, he had some decreased sensation to pinprick, but 
there was full strength; the examiner doubted the presence of 
spinal stenosis or sciatic compression.  A February 1985 VA 
examination found no tenderness over the spine and his motion 
was noted to be normal for his age, although he did display 
pain at the end of motion over the iliolumbar areas.  A 
January 1988 x-ray found mild to moderate disc space 
narrowing at all levels, with the most marked being at L5-S1, 
with a vacuum phenomenon at L4-5 and L5-S1.  There had been 
minimal progression since 1985.  An August 1988 CT scan found 
a left lateral disc herniation with very questionable 
impingement at L3.

The veteran testified at a personal hearing at the RO in 
September 1990.  He claimed that his gait was so abnormal due 
to his right thigh injury that he had developed a back 
problem.  He said that he often used a heating pad to relieve 
his back pain.  He also noted that he had numbness in the 
right leg and that on occasion this extremity would collapse.  
He indicated that it felt as if ants were crawling over his 
leg.  He reported that he did not think that he could walk 
more than 100 yards.  He used a cane to ambulate.  His wife 
confirmed that this leg would give way.

VA examined the veteran in November 1990.  He was noted to 
limp on the right and the right calf was 1 cm. smaller than 
the left.  Right thigh adduction was 1/5 (3/5 on the left) 
and inversion/eversion was 2/5 on the right (3 or 4/5 on the 
left).  There was sensory loss to all modalities from the 
right upper thigh to the foot.  The examiner noted that the 
veteran probably had multiple foreign bodies in the vicinity 
of the sciatic nerve.  There was also a well-healed, 
nontender, nonadherent scar over the upper third of the 
medial aspect of the right thigh.  This examination also 
diagnosed degenerative disc disease (DDD) and degenerative 
joint disease (DJD) of the lumbosacral spine.

Of record is a May 1991 VA consultation sheet. The veteran 
reported that he had been thrown approximately 20 feet into 
the air in an explosion in 1945, resulting in a back injury.  
The veteran further reported that he had experienced back 
pain since that time.  The examination was shrapnel injury, 
right thigh with possible sciatic irritation by history.

The veteran was re-examined by VA in February 1992.  He 
displayed normal range of motion of all joints of the right 
lower extremity, although he did have a right-sided limp.  
The well-healed, nontender and nonadherent scar was again 
noted.  An x-ray showed no bone or joint abnormalities.  
There was a metallic radiodensity in the soft tissue along 
the medial aspect of the proximal shaft of the femur.  The 
examiner thought that his complaints were inter-related with 
his shrapnel fragment wounds.  A neurological examination 
concluded that "the patient does not have any signs on 
physical examination, electromyographic examination or 
radiologic examination, of any sensory or motor neuropathy of 
the right thigh."  The neurological examiner also opined 
that "there is no relationship between this gunshot wound of 
the World War II, and his back condition from a medical 
diagnostic point of view."  A June 1992 VA outpatient 
treatment record commented that it was questionable as to 
whether his lower extremity symptoms were related to his back 
or to his shrapnel fragment wounds.  

A VA examination conducted in March 1995 found that the 
veteran had 75 degrees of flexion and 0 degrees of extension 
of the right knee.  While sitting, he lacked 15 degrees of 
full extension.  The diagnosis was of DJD of the right knee.  
The veteran also reported that he had had surgery to his back 
at the Chelsea Soldiers Home in 1946 for a cyst, which the 
doctor reportedly told him was not typical, but was due to a 
blow, which the veteran interpreted as an April 1945 injury 
to his low back when he landed on his back after an 
explosion.  DDD of the spine was again found.

As noted in the Introduction, this case was referred to an 
IME for an opinion, which was rendered on April 10, 1995.  
The expert indicated that the entire file had been reviewed.  
He was requested to answer two questions: (1) what is the 
nature and etiology of the veteran's current back disorder; 
and (2) what is the relationship of a shell fragment wound of 
the posteromedial right thigh incurred in April 1945 to the 
back disorder.  The expert stated that: 

With respect to the nature of the back disorder:  
in my opinion, this is a purely degenerative 
condition of lumbar spondylosis involving multiple 
disc and bone joint levels throughout the lumbar 
spine demonstrably progressive over time in late 
middle years onward and demonstrably absent in any 
form prior to the 1970's and 1980's.  This common 
condition has nothing to do with localized high-
velocity wounding of the right thigh in the man's 
early 20's.  There is no mention of back complaint 
for 14 years after that episode of wounding.  The 
claimant's reconstruction that his current 
degenerative back condition must have arisen from 
injury to the back when he was "blown out of a 
hole" in 1945 is not consistent with our knowledge 
of spine physiology.  Specifically a single episode 
of trauma would produce abnormality at one or at 
most two levels with early symptoms and signs.  The 
concept that remote episode of trauma triggers 
diffuse degenerative change many years later is a 
common conception of patients but has no basis in 
scientific fact.

With respect to the second question, specifically 
the relationship between the shell fragment wound 
and the claimant's degenerative back condition, 
simply stated, I believe there is none.  The 
relationship claimed by the veteran is apparently 
based, as I discussed above, on the trauma of being 
blown into the air by an explosion.  The reasons I 
do not believe that this is a valid scientific 
conclusion are covered in my opinion above.

The veteran was afforded another VA examination in May 1996.  
The veteran reported that he was blown out of a foxhole in 
April 1945 and landed on his back.  The examiner stated "[the 
veteran] underwent excision of a cyst from the coccygeal 
region.  This was felt to be an epidural inclusion cyst 
secondary to direct trauma."  It was commented that the 
veteran's DJD had begun some 40 years after the shrapnel 
fragment wound to the right thigh.  It was stated that 
"[b]ased upon medical consideration, there appears to be 
little if any increase in his non service-connected problems 
as the result of his service-connected injury or injuries."  

In a September 1996 submission to the Court in connection 
with his appeal of the Board's August 1995 decision, the 
veteran stated as follows:

I was treated in late 1946 for my back problem by 
[E.G., M.D.] Because my back condition was getting 
consistently worse, and I was not able to walk or 
stand the pain, I was rushed to the Chelsea 
Soldiers Home in Chelsea, MA.  Upon examination at 
the hospital by the medical staff, it was decided 
to do surgery on my back at the base of my spine.  
["History", page 2]

A VA examination of the veteran was performed in April 2001.  
He was using a cane for ambulation and stated that he would 
also wear a lace-up support about the lower thigh and knee 
region due to weakness of the right leg.  He described 
experiencing "frequent," but not everyday, pain in the 
right upper thigh.  He pointed to the entrance wound and 
indicated that the fragment had not exited.  He also 
complained of intermittent numbness to the upper lateral 
thigh region.  The veteran reported weakness and 
fatigability, stating that the right leg would give way; he 
also reported a persistent right-sided limp.  The examiner 
noted that, without the cane and the lateral metal hinged 
knee brace, the veteran's gait was normal.  There was a 
barely visible scar on the uppermost medial right thigh and 
there was no tenderness to palpation of the right thigh.  The 
veteran complained of decreased sharpness in all areas of the 
right thigh except posteriorly.  Manual muscle testing on the 
right showed 4/5 quadriceps and 5/5 gastrocnemius soleus 
strength.  There was no complaint of pain appendices when 
tested manually against resistance.  An x-ray showed metallic 
foreign bodies in the soft tissue of the proximal femur.


The examiner then stated that: 

The manifestations [of the shrapnel fragment wound] 
are some pain in the upper medial thigh.  It would 
appear that the numbness complaint in the upper 
lateral thigh is due to his lumbar degenerative 
disk disease/degenerative joint disease as opposed 
to the shell fragment wound of the thigh.  There 
are no arthritic conditions in the thigh and no 
apparent underlying muscle tissue deficit.  There 
is no objective evidence for a manifestation 
demonstrating functional impairment of any degree 
except minimal due to pain complaint in the thigh 
from the service-connected shell fragment wound.  
With respect to the factors, functional impairment 
is rated as mild-plus, and the factors have a 
minimal effect on his ability to function.

In May 2001, the RO issued a Supplemental Statement of the 
Case which continued to deny both of the veteran's claims.  
This case was thereafter returned to the Board.

Relevant law and regulations

Service connection

In general, under the applicable statutory and regulatory 
criteria, service connection may be granted for a disability 
the result of disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Notwithstanding the lack of a diagnosis of a 
specific disability during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2001).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.    38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Increased disability ratings - in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4 (2001).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Specific rating criteria

The veteran's service-connected right thigh disability, 
denominated as residuals, shell fragment wound, right thigh 
with sensory neuropathy and retained foreign body, is rated 
as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5315 (2001).

The regulations pertaining to the evaluation of muscle 
injuries were amended, effective July 3, 1997.  The veteran's 
claim was in appellate status prior to that date.  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312 (1991), it was held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted (VA) to do otherwise and the 
Secretary did so."  See also VAOPGCPREC 3-2000. 

The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria. The comments also clarify 
that these were not intended as substantive changes. 
See 62 Fed.Reg. No. 106, 30235-30237.  Thus, the Board finds 
that 38 C.F.R. §§ 4.55, 4.56, 4.73 and the applicable 
diagnostic codes have not undergone any substantive changes.  
Both the former and current criteria will be discussed and 
applied.

(i.)  The former rating criteria  

Prior to the July 1997 amendment, a 20 percent disability 
evaluation was warranted for a moderately severe injury to 
Muscle Group (MG) XV (medial thigh group).  A 30 percent 
evaluation required severe residuals.  This MG affects 
adduction and flexion of the hip and flexion of the knee.  
See 38 C.F.R. § 4.73, Diagnostic Code 5315 (1996).  

A moderately severe injury of the muscles would be the result 
of a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts or intermuscular cicatrization.  
The objective findings would include entrance and (if 
present) exist scars relatively large and so situated as to 
indicate the track of the missile through important muscle 
groups; indications on deep palpation of moderate loss of 
deep fascia or moderate loss of muscle substance or moderate 
loss of normal firm resistance of the muscles when compared 
to the sound side; and tests of strength and endurance of the 
muscle groups involved (when compared to the sound side) give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).

A severe disability is the result of a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles or explosive effect 
of a high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  The 
objective findings include extensive ragged, depressed and 
adherent scars of the skin so situated as to indicate wide 
damage to muscle groups in the track of the missile; x-rays 
may show minute multiple scattered foreign bodies indicting 
the spread of intermuscular trauma and explosive effect of 
the missile; palpation shows moderate or extensive loss of 
deep fascia or of muscle substance; there are soft or flabby 
muscles in the wound area and the muscles do not swell or 
harden normally in contraction; tests of strength and 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function; in electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present; visible atrophy 
may or may not present; adaptive contraction of opposing 
groups of muscles, if present, indicates severity, as does 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area where bone is 
normally protected by muscle; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

(ii.)  The current schedular criteria

The regulations in effect since the July 3, 1997 amendments 
indicate that a 20 percent evaluation is warranted for 
moderately severe injuries to MG XV; a 30 percent evaluation 
requires severe disability.  38 C.F.R. Part 4, Code 5315 
(2001).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2001).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2001).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2001).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  During the pendency of this appeal, the veteran and 
his representative have been provided a statement of the case 
and several supplemental statements of the case, most 
recently in May 2001.  These informed them of the evidence in 
the case and of the evidence needed to substantiate his 
claims.  He was examined by VA in November 1990, February 
1992, September 1994, March 1995, May 1996 and April 2001.  
The case was also reviewed by an IME in April 1995.  A review 
of the record indicates that the RO has made all reasonable 
attempts to obtain the records referred to by the veteran; 
there is no indication that there are additional pertinent 
records which should be obtained prior to rendering decisions 
in the instant case.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He appeared 
at a personal hearing in September 1990 to present his 
arguments in person. 

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.  

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1). A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board has carefully reviewed the record and believes that 
all concerns expressed in connection with the veteran's 
previous appeals to the Court have been resolved by 
subsequent actions of VA.  The claims folder does still 
contain the Board medical adviser's opinion from December 
1992, however.  The Board must consider all evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 1991).  However, in 
light of Austin and the Court's September 1994 Order, 
reliance will not be placed on that opinion in resolving the 
veteran's claims.


1.  Entitlement to service connection for a low back 
disability.

The veteran is seeking service connection for a low back 
disability.  He has contended on numerous occasions within 
the past few years, starting in about 1990,  that he injured 
his back in the same April 1945 incident in which he 
sustained shell fragment wounds of his right thigh.  He 
further contends that he experienced back pain from that 
incident forward and that he underwent back surgery at the 
Chelsea Soldiers Home in 1946, within one year after he left 
military service.  

It is undisputed that a current low back disability exists.  
The evidence indicates that he currently suffers from DDD and 
DJD of the spine.  

There is also no question that the veteran was "engaged in 
combat with the enemy."  The records clearly show such 
combat; in fact, he was injured in combat in April 1945, 
suffering a shrapnel fragment wound to the right thigh.  He 
has alleged that he injured his back at the time of this 
injury, even though there is no indication in the service 
medical records that such an injury occurred.  The Board 
accepts as true his assertion that such a back injury did 
occur, since it is consistent with the hardships of his 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).    

The above-cited provisions do not presumptively establish 
service connection for a combat veteran; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The Board 
further observes that although the veteran is entitled to the 
application of the provisions of 38 U.S.C.A. § 1154(b), these 
provisions can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. at 
522-23.

The question which must therefore be answered by the Board is 
whether any injury to the veteran's low back in service, or 
the veteran's service-connected right thigh disability, 
resulted in the development of his current DDD and DJD.  In 
approaching this task, the Board is aware of the Court's 
holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[in the absence of specific medical evidence, the Board may 
not rely on its own unsubstantiated medical opinion].  With 
respect to this issue, there is ample medical evidence of 
record.     

The Board believes that a brief recapitulation of the 
evidence is necessary to an understanding of this issue.  In 
a statement to the Court dated in September 1996, the veteran 
contended that he "was blown up by a bomb and landed on my 
back onto frozen ground in the winter season of Okinawa" 
[page 7].  The veteran has contended on a number of recent 
occasions, to various health care providers, VA and the 
Court, that he experienced back pain since the April 1945 
back injury.  He further contends that he was treated for 
this back disability with surgery at the Chelsea Soldiers 
Home in 1946.

However, the medical and other evidence of record tells a 
different story.  The veteran's injury occurred in 
springtime, not winter.  The Board takes judicial notice that 
Okinawa, which is known as "the Hawaii of Japan", has a 
subtropical climate with average low temperatures in winter 
of 61 degrees Fahrenheit.  The medical evidence of record 
clearly indicates that the veteran had no back complaints 
until approximately 1961, approximately 15 years after he 
left military service and that objective evidence of a back 
problem was first demonstrated in the early 1970s.  Moreover, 
the veteran did not mention back problems in his February 
1946 application for VA benefits; at VA examinations in 1948 
and in 1950, during a Civil Service Physical examination in 
March 1950; or at any other time until the 1960's. 

Although the veteran has reported in recent years that he 
underwent back surgery at Chelsea Soldiers Home in 1946, the 
objective medical evidence of record clearly indicates that 
the only surgery performed was for a pilonidal cyst, and then 
not until 1953.  "Pilonidal is defined as 'containing hair 
nested in a cyst-used of congenitally anomalous cysts in the 
sacrococcygeal area [region of the sacrum and coccyx] that 
often become infected and discharge through a channel near 
the anus."  Pernorio v. Derwinski, 2 Vet. App. 625, 627 
(1992) [quoting WEBSTERS MEDICAL DESK DICTIONARY 549, 629 
(1986)].  The records of the Chelsea Soldiers Home 
specifically noted that this was the first admission of the 
veteran.  The disability for which the veteran seeks service 
connection ( DDD/DJD of the lumbar spine) was not medically 
demonstrated until, at the earliest, the 1970's.  

As noted above, it is the Board's responsibility to assess 
the credibility and the probative value of proffered evidence 
of record in its whole.  See, e.g., Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
this case, the Board places greater weight on the objective 
medical reports, which in essence indicate treatment for a 
pilonidal cyst in 1953 and no references to a low back 
disability until after 1960, than it does on the veteran's 
relatively recent statements to the effect that he underwent 
back surgery in 1946.  It may be that the veteran's memory 
has been dimmed by the passage of time.  In any event, his 
contemporaneous statements from the 1940's and 1950's do not 
refer to back problems, and the Board places greater reliance 
of such statements, coupled with the medical records dating 
from that time, than it does on his more recent statements.  

The Board also notes that any medical opinion which was based 
on the veteran's inaccurate recitation of his medical 
history, including back surgery in 1946, is likewise accorded 
no weight of probative value.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].

Thus, although the Board accepts the veteran's account that 
he injured his back in Okinawa in April 1945 [although it 
does not accept his statement that the ground was frozen], it 
does not accept his account that he experienced back pain 
thereafter, and that he underwent back surgery at the Chelsea 
Soldiers Home in 1946.  Since there is no medical evidence 
that DDD or DJD were present during service or to a 
compensable degree within one year of the veteran's 
separation from service, or for that matter for many years 
after he left service, service connection on a direct or 
presumptive basis is not warranted.

There exists of record some medical evidence that the 
veteran's current back disability may be related to his 
service-connected right thigh disability.  In particular, the 
Board has noted the December 1962 statement of J.A.R., D.O. 
which suggested a link between the veteran's complaints of 
back pain and his shrapnel fragment wound residuals.  The May 
1991 VA consultation sheet refers to "shrapnel injury, right 
thigh with possible sciatic irritation by history".

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996).  As noted above, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin, supra.  Consistent with 
Colvin, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, No. 99-2210, slip 
op. at 7 (U.S. Vet. App. Dec. 20, 2001). 

The Board observes that there was no clinical data provided 
with the December 1962 opinion of J.A.R., D.O., nor was the 
reasoning behind the opinion expressed.  
Moreover, Dr. J.A.R. merely expressed the opinion that the 
veteran's back disability "may" be related to the service-
connected thigh disability.  The May 1991 VA consultation 
sheet is even more vague.  Such general, inconclusive 
statements are to be accorded little weight of probative 
value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

There are a number of much stronger medical opinions of 
record which conclude that there is no relationship between 
the veteran's current back disability and his service, 
including his service-connected right thigh disability.  As 
noted above, the veteran was examined by VA in June 1963.  At 
that time, the examiner, who had reviewed the entire record, 
had found no relationship between the veteran's complaints of 
a back ache and the service-connected shrapnel fragment 
wounds.  A VA examiner stated in February 1992 that there was 
no relationship between the shrapnel fragment wound to the 
right thigh and his back disorder.  

Moreover, in April 1995, this case was thoroughly reviewed by 
an IME, who indicated access to the entire file.  The 
examiner's opinion has been quoted above, in essence, the 
examiner concluded that the veteran's back disability, which 
first manifested decades after service, was not related to 
the service-connected shell fragment wound and was 
inconsistent with the reported injury in April 1945.  
Complete reasoning was provided for the conclusions made.  
The IME opinion indicated that the veteran was suffering from 
a purely degenerative process, that had begun in his late 
middle years and had not been present prior to the 1970's.  
This is consistent with the objective medical evidence of 
record, which shows no back complaints for at least 15 years 
after the veteran left military service and no objective 
manifestations of a back disorder until a decade after that.  
The IME opinion noted the veteran's contention that a blow 
suffered to the low back at the time of the shrapnel fragment 
wound had resulted in his current condition.  However, the 
IME commented that a single episode of trauma would produce 
an abnormality at one or, at most, two levels and not the 
diffuse DJD and DDD such as the veteran has.  In addition, it 
was noted that the symptoms from such an episode of trauma 
would begin early and close to the time of the injury, not 
many years later, as in this case.  Based upon these reasons, 
the IME opined that there was no causal connection between 
any possible in-service back trauma and the DDD and DJD 
diagnosed a number of years after his discharge.  The IME 
also noted that there was no etiological relationship between 
the DDD and DJD and the shrapnel fragment wound suffered in 
service. 

In short, the opinion of the IME and the opinions expressed 
in the 1963 and 1992 medical reports are accorded greater 
probative weight than the vague and unsupported  December 
1962 statement of J.A.R., D.O.  The Board finds particularly 
probative the reference in the IME's report to the passage of 
time without complaint between the in-service back injury and 
the 1960's.  This is borne out by the medical evidence from 
the 1940's and 1950's, which is devoid of reference to a back 
problem.  As noted above, the veteran may believe that he was 
treated for a back problem during that time frame; however, 
the objective medical evidence of record indicates only that 
he was treated in 1953 for a pilonidal cyst.  

The veteran has also suggested that his service-connected 
shrapnel fragment wound residuals have aggravated his low 
back condition.  The Court in Allen v. Brown, 7 Vet. App. 
439, 448 (1995) held that a service-connected disability can 
aggravate a non service-connected disability.  It was stated 
that "...when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation." 

The medical evidence in this case does not suggest that the 
service-connected shrapnel fragment wound residuals have 
aggravated his low back condition.  The VA examiner in May 
1996 had noted little, if any, increase in the veteran's 
nonservice-connected back condition due to his service-
connected injury.  This, coupled with the IME opinion, which 
found no relationship between the service-connected shrapnel 
fragment wound residuals and the development of the veteran's 
purely degenerative process in the low back, argues against a 
finding of aggravation of a nonservice-connected condition by 
a service-connected disability.  

The veteran has expressed his opinion that there exists a 
relationship between his reported back injury during service 
and/or his service-connected right thigh disability and his 
current low back disability.  However, it is now well-
established that he is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, for the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a low back disorder on both a direct and a secondary basis.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh with a retained 
foreign body, currently evaluated as 20 percent disabling.

Schedular rating

The veteran's service-connected right thigh disability is 
rated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2001).  As discussed above, a 20 
percent rating is assigned when the disability is moderately 
severe; a 30 percent disability rating is assigned when the 
disability is severe. 

The Board observes in passing that the veteran is currently 
rated as 30 percent disabled by a service-connected right 
knee disorder, which is not at issue here.  Any symptoms 
related to that disability cannot be considered in evaluating 
the service-connected shrapnel fragment wound residuals of 
the right thigh.  See 38 C.F.R. § 4.14 (2001) [the evaluation 
of the same disability under various diagnoses is to be 
avoided].

As noted above, the criteria for evaluating muscle injuries 
were amended, effective July 3, 1997.  However, as discussed 
in the law and regulations section above, a review of both 
regulations indicates that no substantive changes were made; 
one is not more favorable than the other.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, the Board will 
consider whether an increased evaluation is warranted under 
both the old or the new regulations.  

After carefully reviewing the evidence of record, it is found 
that entitlement to an evaluation in excess of 20 percent for 
the service-connected shrapnel fragment wound residuals of 
the right thigh is not justified under either the old or the 
new rating criteria.  There is no indication of ragged, 
depressed or adherent scars.  Rather, the evidence of record, 
to include the April 2001 VA examination, noted that the scar 
was barely visible, well-healed, nontender and nonadherent.  
While a foreign body was present over the proximal femur, 
there was no indication of scattered foreign bodies 
suggesting intermuscular trauma.  There was no indication of 
the loss of deep fascia or muscle substance; in fact, the VA 
examination of April 2001 had found no apparent underlying 
muscle tissue deficits.  

The veteran did lack a slight amount of strength in the right 
quadriceps muscle (4/5) on examination in April 2001, but 
there was no evidence that the muscles did not swell or 
harden normally, nor was there any suggestion that the 
strength tests demonstrated severe impairment of function.  
There was no visible atrophy of MG XV, the muscle group 
involved, nor was there evidence of atrophy of a muscle group 
not in the track of the missile.  As already noted above, 
there was no adhesion of the scar to any bone, nor was there 
any suggestion of induration and atrophy of an entire muscle 
following simple piercing.  

In short, the physical examination findings included a non-
tender scar and X-ray evidence of a retained foreign body, 
without evidence of muscle damage.  The examiner concluded 
that manifestations of the veteran's service-connected right 
thigh disability included some pain in the upper medial 
thigh.  Functional impairment due to pain was described as 
"minimal" and "mild-plus".  The Board believes that the 
examination findings and examiner's characterization is not 
consistent with, or nearly approximates, pathology which is 
representative of a severe muscle injury.

The Board is of course cognizant that the veteran has 
complained of numbness in his right lower extremity.  
However, the April 2001 examiner ascribed such symptomatology 
to the veteran's non service-connected back disability, not 
to the service-connected shell fragment wound residuals.  The 
Board further observes that no right hip pathology has been 
identified.  As for the veteran's right knee, it is 
separately rated as 30 percent disabling.  In any event, 
there is no evidence that the service-connected right thigh 
disability impacts the right knee.  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
See 38 C.F.R. § 4.40 (2001).

In this case, although there is evidence that the veteran 
experiences pain associated with his service-connected right 
thigh disability, there is no objective evidence of 
significant limited movement or other functional loss 
associated therewith.  As noted above, the April 2001 VA 
examiner described functional impairment due to pain 
"minimal" and "mild-plus".  For these reasons, the Board 
believes that the veteran is adequately compensated for such 
minimal or mild symptomatology with the currently assigned 20 
percent rating and no additional compensation for functional 
loss under 38 C.F.R. § 4.40 (2001) is warranted based on the 
objective medical evidence of record. 

The Board also notes that the April 2001 VA examination 
findings appear to be consistent with other medical evidence 
of record, which is also to the effect that the veteran's 
service-connected right thigh disability is not severe in 
nature.  
The February 1992 VA examination resulted in objective 
clinical findings of a well-healed scar and X-ray findings of 
a retained foreign body, which were virtually identical to 
the findings in April 2001.  The February 1992 neurological 
examiner indicated that the veteran's right thigh disability 
was not the source of any neurological deficits, which was 
also the conclusion of the April 2001 examiner.  Moreover, 
the November 1990 examiner ascribed the veteran's right lower 
extremity complaints to his sciatic nerve, not to the thigh.  
Indeed, a review of the veteran's entire medical history 
leads to the conclusion that the complaints of numbness in 
his right lower extremity, which started in the 1980s, have 
been consistently attributed by medical personnel to his low 
back disability.  

In a July 2001 statement in support of his claim (VA Form 21-
4138), the veteran expressed unhappiness with the way in 
which the April 2001 examination was conducted.  He stated 
that VA "used a doctor who you pay and most certainly will 
favor a reply that is satisfying to your side."

As indicated above, as a layperson without medical training, 
the veteran is not competent to comment on medical matters 
such as the adequacy of a VA physical examination.  See 
Espiritu, supra.  The Board finds the veteran's 
unsubstantiated suspicion of bias on the part of the 
examining physician is without evidentiary merit.  Most 
significantly, the veteran has pointed to no evidence in 
support of his claim for an increased rating.  If the veteran 
was displeased with the recent VA examination, he was free to 
supplement the record with additional medical evidence.  He 
did not do so.

In summary, the Board has reviewed the entire record in light 
of both the former and current schedular criteria pertaining 
to rating muscle injuries.  For the reasons expressed above, 
the Board concludes that a schedular evaluation in excess of 
the 20 percent currently assigned is not warranted under 
either the former or current versions of Diagnostic Code 
5315.  A preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
the service-connected right thigh shrapnel fragment wound 
residuals.  The benefit sought on appeal is accordingly 
denied.

Additional comments

The Board notes as an aside that the veteran does not appear 
to have requested consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b) (2001).  Although the May 2001 
Supplemental Statement of the Case referred to 38 C.F.R. 
§ 3.321(b) (2001), pertaining to extraschedular ratings, the 
matter of an extraschedular rating was not in fact discussed.  
In the absence of a RO determination pertaining to an 
extraschedular rating, the Board is without jurisdiction to 
discuss the matter.  See VAOPGCPREC 6-96 [finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure].
  
The veteran stated to the Court in September 1996 that he 
should be compensated for "pain and suffering" which he has 
experienced since 1945.  The Board has the greatest respect 
for the sacrifices the veteran made for his country.  The 
Board points out that the veteran has been compensated for 
his service-connected disabilities according to the 
applicable law and regulations.  The Board further observes 
that, like the Court, it "is unable to award such relief. It 
is not within the Court's power to award such traditional 
tort damages as reimbursement for expenses or compensation 
for 'pain and suffering'."  See Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996). 


ORDER

Service connection for a low back disorder is denied.

An increased evaluation for the service-connected right thigh 
shrapnel fragment wound residuals is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

